DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, and 14 are objected to because of the following informalities:
Claim 1, line 2, “to sense location”, should be --to sense a location--.
Claim 1, line 3, “indicative of location”, should be --indicative of the location--.
Claim 1, line 6, “indicative of location”, should be --indicative of the location--.
Claim 1, lines 7-8, “determine battery energy”, should be --determine a battery energy--.
Claim 7, line 6, “one electric motors”, should be --one electric motor--.
Claim 7, line 8, “battery thermal”, should be --battery thermal--.
Claim 7, line 9, “to sense location”, should be --to sense a location--.
Claim 7, line 10, “indicative of location”, should be --indicative of the location--.
Claim 7, line 11, “indicative of location”, should be --indicative of the location--.
Claim 7, line 13, “determine battery energy”, should be --determine a battery energy--.
Claim 14, line 5, “determining battery energy”, should be --determining a battery energy--.
Claim 14, line 6, “based on location”, should be --based on a location--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitations “an electric vehicle” recited on lines 3, 5, 6-7 and 9; and “an electric battery” recited on line 9 are unclear. These limitations are unclear because line 2 recites “an electric vehicle”; and lines 4-5 recites “an electric battery”, so it is not clear if these are all the same electric vehicles and electric batteries, or different electric vehicles and electric batteries.
Regarding Claims 2 and 8, the limitation “a charging station” recited on lines 3, respectively is unclear. This limitation is unclear because Claims 1 and 7, from which these claims depend from, respectively, recites “a charging station”, so it is not clear if the charging stations are the same or different charging stations.
Regarding  Claims 5 and 11, the limitation "the battery power" is recited on lines 1, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Regarding Claim 7, the limitation “an electric vehicle” recited on line 14 is unclear.  This limitation is unclear because “an electric vehicle” is recited on line 1, so it is not clear if “an electric vehicle recited on lines 1 and 14 are the same or different electric vehicles.
Regarding Claims 2-6, they depend from Claim 1 and are also rejected for the reasons stated above.
Regarding Claims 8-13, they depend from Claim 7 and are also rejected for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindermann et al. US 2018/0086223, in view of Sherback et al. US 2019/0157882.
Regarding Claims 1, 7, and 13, Linderman teaches an electric vehicle (10, fig. 1) comprising: 
a chassis (chassis 11, fig. 1); 
a first axle disposed on the chassis (rear drive axle 15R, fig. 1); 
a second axle disposed on the chassis (front drive axle 15F, fig. 1); 
at least one electric motor (powertrain, refer to [0015]) couplable to the first axle; 
at least one battery (battery pack 12, fig. 1) electrically connectable to the at least one electric motors; and 
a system (refer to [0004]) including: 
a location sensor configured to sense location of the electric vehicle (GPS 16, fig. 1 and refer to [0006]) and further configured to generate a signal indicative of location of the electric vehicle (position signal, refer to [0015]); and 
a controller (controller 50, fig. 1 and refer to [0015]) electrically couplable to receive the signal indicative of location of the electric vehicle from the location sensor, 
the controller being configured to determine battery energy (SOC/SOE, refer to [0026]) for the electric vehicle and a location of a charging station (charging station 26, fig. 1) for charging an electric battery of an electric vehicle. 
Lindermann however is silent regarding a system including: a battery thermal system configured to provide cooling to the at least one battery; the controller being configured to determine battery energy for the electric vehicle to reach a location of a charging station for charging an electric battery of an electric vehicle, the battery energy being based on the location of the electric vehicle and an amount of electrical energy remaining in the electric battery, the controller being further configured to initiate cooling of the electric battery based on the amount of electrical energy remaining in the electric battery and the battery energy for the electric vehicle to reach the location of the charging station.
Sherback teaches a system (100, fig. 1) including: 
a battery thermal system (108, fig. 1 and 452, fig. 4) configured to provide cooling to the at least one battery ((106, fig. 1) the temperature of the battery pack 106 is regulated according to the target temperature 450, such as by operating the thermal regulation system 108 in accordance with the thermal regulation command 452, refer to [0053]); 
the controller (battery management system 332, fig. 4) being configured to determine battery energy for the electric vehicle to reach a location of a charging station (660, fig. 6 and refer to [0052]) for charging the electric battery, the battery energy being based on the location of the electric vehicle and an amount of electrical energy remaining in the electric battery, the controller being further configured to initiate cooling of the electric battery based on the amount of electrical energy remaining in the electric battery and the battery energy for the electric vehicle to reach the location of the charging station (identifying a planned route. Operation 820 includes identifying a charging location based on the planned route. Operation 830 includes determining a travel energy requirement that represents anticipated energy usage during travel to the charging location using the planned route. In operation 840, an excess energy amount is determined based on the travel energy requirement and a state of charge of the battery pack 106, where the excess energy amount represents electrical energy that is in excess of what is needed for system 100 to maintain operation while travelling to the charging location. In operation 850, the temperature of the battery pack 106 is reduced using the thermal regulation system 108 in response to determining that the excess energy amount exceeds a cooling energy requirement for reducing the temperature of the battery pack 106, refer to [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Sherback with the system of Lindermann in order to further optimize battery preconditioning for charging.
Regarding Claims 2, 8, and 15, the combination of Lindermann and Sherback teaches all of the limitations of Claims 1, 7, and 14, respectively, and further teaches  wherein the controller is configured to receive a signal indicative of a determination by an operator that the electric battery is to be charged and the electric vehicle will proceed to the charging station (refer to [0020]-[0022] of Lindermann and [0032] of Sherback).
Regarding Claims 3, 9, and 16, the combination of Lindermann and Sherback teaches all of the limitations of Claims 1, 7, and 14, respectively, and further teaches wherein the battery energy for the electric vehicle to reach the location of the charging station is further based on a determination of distance of the electric vehicle from the location of the charging station and a predetermined speed of the electric vehicle (ALM, refer to [0037]-[0040] of Lindermann).
Regarding Claims 4, 10, and 17, the combination of Lindermann and Sherback teaches all of the limitations of Claims 1, 7, and 14, respectively, and further teaches wherein the battery energy for the electric vehicle to reach the location of the charging station is further based on a determination of energy required by at least one component of the electric vehicle chosen from a powertrain of the electric vehicle, a 12 VDC system of the electric vehicle, and interior climate control energy of the electric vehicle (refer to [0015] of Lindermann).
Regarding Claims 5, 11, and 18, the combination of Lindermann and Sherback teaches all of the limitations of Claims 1, 7, and 14, respectively, and further teaches wherein the battery power for cooling of the electric battery is determined based on at least one factor including temperature of the electric battery (refer to [0052]-[0055] of Sherback).
Regarding Claims 6, 12, and 19, the combination of Lindermann and Sherback teaches all of the limitations of Claims 1, 7, and 14, respectively, and further teaches wherein the controller is further configured to cause the electric battery to be cooled to a threshold temperature  (refer to [0052]-[0055] of Sherback).
Regarding Claim 13 and 20, the combination of Lindermann and Sherback teaches all of the limitations of Claims 7 and 14, respectively, and further teaches wherein controller is further configured to cause the electric battery to be cooled based upon a difference in battery energy available and battery energy to reach the location of the charging station (refer [0052]-[0054] of Sherback).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
15 August 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836